Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 19, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner, disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause, and on the further ground that she was not available for employment. The evidence in this record supports the determination that claimant’s refusal to return to *616her place of employment at the termination of her maternity leave was without just cause. Such a determination is a factual one, and if supported by substantial evidence must be sustained (Matter of Wilensky [Catherwood] 33 AD2d 830; Labor Law, § 623). Furthermore, her limited efforts to obtain employment rendered her unavailable for employment (Matter of Bennett [Catherwood], 33 AD2d 946). Decision affirmed, without costs. Greenblott, J. P., Kane, Koreman, Larkin and Reynolds, JJ., concur.